DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Response to Amendment
Applicant filed a response and adding new claim 23 on 06/21/2022.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the cited reference Knight applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4, 6, 10, 11, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sisk (PG-PUB 2016/0349738) in view of Abtew (“Development of comfortable and well-fitted bra pattern for customized female soft body armor through 3D design process of adaptive bust on virtual mannequin, Computers in Industry 100 (2008) 7-20) and Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018). 
Regarding claim 1, Sisk teaches manufacturing customized, wearable 3D printed articles (Figure 3 and [0006]), including protective bra or shin guard [0035]. 
	Sisk teaches a method for fabricating equipment having a shell to be worn by a wearer, comprising: 
obtaining a body scan of at least a portion of the wearer’s body where the equipment is to be worn utilizing a 3D scanner or a camera to obtain image data [0027]-[0031], [0050];
receiving input regarding the equipment, the input comprising a size and location of equipment to be worn on wearer [0033]; 
preparing a wearer virtual image/model derived from the body scan at the location of equipment to be worn on wearer [0033]; and 
(f) 	additive manufacturing the object [0035].

Sisk does not teach (d) applying a translational thickness offset to the wearer mesh model to prepare a mesh model of the shell, the mesh model of the shell having a first surface defined by the wearer mesh model and a second surface translationally offset from and substantially identical to the first surface; (e) checking the mesh model of the shell to identify defects and, in a production defect is present, removing the defect; and (f) additive manufacturing the shell based on the mesh model of the shell

	Abtew teaches a method for fabricating equipment having a shell to be worn by a wearer comprising:
a) obtaining a body scan of at least portion of the wearer's body where the equipment is to be worn (Page 12-13, 3.2.2. Digitalized female body modeling and Figure 4); 
b) receiving input regarding the size of the wearer and the location of the equipment to be worn on the wearer (Page 13, 3.2.3. 3D design process of adaptive bust and Figure 5);
c) preparing a wearer mesh model derived from the body scan at the location of equipment to be worn on wearer (Page 13, 3.2.3. 3D design process of adaptive bust and Figure 8-12);
d) preparing a model of the shell based on the wearer mesh model (Page 13, 3.2.3. 3D design process of adaptive bust and Figure 8-12 and 19);
e) checking the mesh model of the shell to identify production defects and, if a production defect is present, removing the defect  (Page 11, 3.2.1. Methodology framework of the approaches and Figure 8-12 and 19); 
 f) molding the shell based on the mesh model of the shell (Page 18-19, Further application of adaptive bust for women body armor).

Both Sisk and Abtew teach manufacturing customized protective armor. It would have been obvious to substitute the modeling process for preparing the protective armor of Abtew with the modeling process for preparing the protective armor of Sisk, a functionally equivalent modeling process for preparing a protective armor. Therefore, one of ordinary skill in the art would have been motivated to incorporate the modeling steps (b)-(e) of Abtew. 

Mechanicaleng Blog teaches a process of creating a solid body by adding thickness using Siemens NX, a 3D CAD model software (Title, and Figure 1).  Mechanicaleng Blog teaches a thickening occurs by offsetting the selected faces along face normal and then creating side walls (Page 1 and Figure 1 and 2).

	Both Sisk in view of Abtew and Mechanicaleng Blog discuss preparing a model of a solid object. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed steps for preparing the thickness of the shell of Sisk in view of Abtew with the step of applying a translational thickness offset to a model of Mechanicaleng Blog, a functionally equivalent process for producing thickness to a model for producing a solid object. 

Regarding claim 3, Sisk in view of Abtew and Mechanicaleng Blog teaches the process as applied to claim 1, wherein the input is received by displaying to the wearer the body scan and a rendering of the equipment superimposed over the body scan and receiving from the wearer instructions from position the body scan behind the equipment at a desired location (Sisk, [0033] and Abtew, Figure 3, 11, and 12 and Page 13, 3.2.3. 3D design process of adaptive bust).

Regarding claim 4, Sisk in view of Abtew and Mechanicaleng Blog teaches the process as applied to claim 3, wherein the wearer mesh model is limited to a body surface of the wearer under which the equipment is superimposed (Sisk, [0033]).  

Regarding claim 6, Sisk in view of Abtew and Mechanicaleng Blog teaches the process as applied to claim 21, further comprising linking the model of the shell and the model of the liner to a serial number (Sisk, [0033], [0061]). 

Regarding claim 10, Sisk in view of Abtew and Mechanicaleng Blog teaches the method as applied to claim 1, wherein the body scan is obtained using LiDAR (Sisk, [0031]). 

Regarding claim 11, Sisk in view of Abtew and Mechanicaleng Blog teaches the method as applied to claim 1, wherein the body scan is obtained using depth-sensing camera technology (Sisk, [0020] and [0031). 

Regarding claim 14, Sisk in view of Abtew and Mechanicaleng Blog teaches the method as applied to claim 1, wherein the equipment is a shin guard (Sisk, [0035]). 

Regarding claim 22, Sisk in view of Abtew and Mechanicaleng Blog teaches the method as applied to claim 1, wherein the equipment is a shin guard or athletic pad (Sisk, [0035]). 

Claim 21 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sisk (PG-PUB 2016/0349738) in view of Abtew (“Development of comfortable and well-fitted bra pattern for customized female soft body armor through 3D design process of adaptive bust on virtual mannequin, Computers in Industry 100 (2008) 7-20) and  Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of Glass (PG-PUB 2012/0090068). 
Regarding claim 21, Sisk in view of Abtew and Mechanicaleng Blog teaches the process as applied to claim 1.
Sisk in view of Abtew and Mechanicaleng Blog does not teach the equipment further comprises a liner, the method further comprising:
preparing a mesh model of the liner by flattening the mesh model of the shell; 
manufacturing the liner based on the mesh model of the liner; and
attaching the liner to the shell. 

Glass teaches manufacturing customized shin guards (Abstract) comprising multiple layers, including a top shell, center layer, inner layer and edging piece (Figure 2 and [0027]-[0029], [0032]). Glass teaches the moldable center layer is sized and shaped to approximately match the top shell [0028]. 

Both Sisk and Glass teach manufacturing customized shin guards. It would have been obvious to one of ordinary skill in the art to substitute the shin guard of Sisk with the shin guard of Glass, a functionally equivalent customized shin guard. Therefore, one of ordinary skill in the art would have been motivated to manufacture the multiple layers of Glass by sizing and shaping the center layer (i.e., liner) based on the shell of Sisk in view of Abtew and Mechanicaleng Blog either by modeling the liner based on the 3D or 2D model of the shell or by modeling the liner based on the manufactured shell. Given the limited options of modeling the liner based on the shell as taught by Glass, one of ordinary skill in the art would have been motivated to select modeling the liner based on the 2D model of the shell. Therefore, one of ordinary skill in the art would have been motivated to prepare a mesh model of the liner by flattening the mesh model of the shell; manufacture the liner based on the mesh model of the liner; and attach the liner to the shell. 

	Regarding 2, Sisk in view of Abtew, Mechanicaleng Blog, and Glass the process as applied to claim 21. 
	While Sisk in view of Abtew, Mechanicaleng Blog, and Glass does not explicitly teach the input further comprises at least one of a group consisting of edge smoothness of the gear, shell thickness, and liner thickness, one of ordinary skill in the art would have recognized that the shell thickness and liner thickness would have to be provided in order to additively manufacture the shell and liner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sisk (PG-PUB 2016/0349738) in view of Abtew (“Development of comfortable and well-fitted bra pattern for customized female soft body armor through 3D design process of adaptive bust on virtual mannequin, Computers in Industry 100 (2008) 7-20) and  Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of Davis (“Filling Holes in Complex Surfaces using Volumetric Diffusion” Proceedings of the First International Symposium on 3D Data Processing Visualization and Transmission (3DPVT.02), Available 2002). 
Regarding claim 5, Sisk in view of Abtew and Mechanicaleng Blog teaches the method process as applied to claim 1.
	Sisk in view of Abtew and Mechanicaleng Blog does not teach a production defect consists of at least one of the following: an overlapped first surface and second surface, a sharp point on a surface, an edge on a surface, a hole in a surface, a thickness less than a minimum allowable thickness, and a thickness greater than a maximum allowable thickness. 
	Davis teaches a process of filling holes in complex surfaces using volumetric diffusion by extending the incomplete surface description until it forms a watertight (hole-free) model. Davis teaches properly filling the hole while maintain data accuracy and integrity are important for accurate modeling (Page 2). Davis discloses holes occur in 3D models due to low reflectance, constrains on scanner placement, or simply missing views (Page 1). 
	One of ordinary skill in the art would have recognized holes are a common production defect in 3D models, as taught by Davis. It would have been obvious to one of ordinary skill in the art to improve the process of Sisk in view of Abtew and Mechanicaleng Blog with the hole detection and correction of Davis in order to accurately complete the 3D model, thereby being able to produce a well-fitting bra as desired by Abtew. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sisk (PG-PUB 2016/0349738) in view of Abtew (“Development of comfortable and well-fitted bra pattern for customized female soft body armor through 3D design process of adaptive bust on virtual mannequin, Computers in Industry 100 (2008) 7-20) and Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of McMorrow (“Additive Manufacturing of a Motorcycle Helmet Utilizing 7-Axis 3D Printing,” Mechanical Engineering Senior Theses. (2018)). 
	Regarding claim 7, Sisk in view of Abtew and Mechanicaleng Blog teaches the process as applied to claim 1, wherein the shell comprises fibers (Sisk, [0039]).  

	Sisk in view of Abtew and Mechanicaleng Blog does not disclose orienting the model of the shell along a principal axis of the model of the shell for additive printing.  

McMorrow teaches a process of additive manufacturing a helmet. McMorrow discusses strength properties can be enhanced by changing the print orientation of the carbon fiber (Page 11 and 25). McMorrow discusses materials may be printed such that strength properties are optimized in different directions at different locations within the part, depending on the orientation of applied and/or induced stresses (Page 3 and 4).

One of ordinary skill in the art would have recognized that the print orientation of a protective equipment (i.e., the angle at which the helmet is oriented) is a result effective variable that influences the strength of the printed helmet and its ability to respond to applied and/or induced stresses, as taught by McMorrow. It would have been obvious to one of ordinary skill in the art to optimize the print orientation of the helmet of Sisk in view of Abtew and Mechanicaleng Blog and, in doing so, would have arrived at an orientation along a principal axis. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Sisk (PG-PUB 2016/0349738) in view of Abtew (“Development of comfortable and well-fitted bra pattern for customized female soft body armor through 3D design process of adaptive bust on virtual mannequin, Computers in Industry 100 (2008) 7-20) and Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of 3Faktur (“Accuracies and tolerances in 3D printing,” Available on 11/16/2019, <https://3faktur.com/en/accuracies-and-tolerances-in-3d-printing>). 
	Regarding claim 13, Sisk in view of Abtew and Mechanicaleng Blog teaches the process as applied to claim 1. 

	Sisk in view of Abtew and Mechanicaleng Blog does not teach the wearer mesh model has a resolution of at least 0.1 mm.  

	3Faktur teaches in most additive technologies, the dimensional tolerance is at least 0.1 mm (Page 1). 3Faktur teaches in order to additively manufacture an article with a STL file must be available from a CAD file, and if the mesh model has a resolution that is too high, the file size becomes too large and can no longer be processed. However, if the resolution is too low, the accuracy of the model is significantly lowered. 3Faktur teaches the resolution of 0.1 mm is reasonable for most applications. 

Both Sisk and 3Faktur are directed towards additive manufacturing based on a CAD model. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed model resolution of Sisk with the 0.1 mm resolution of 3Faktur, a functionally equivalent model resolution for additive manufacturing. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable Sisk (PG-PUB 2016/0349738) in view of Abtew (“Development of comfortable and well-fitted bra pattern for customized female soft body armor through 3D design process of adaptive bust on virtual mannequin, Computers in Industry 100 (2008) 7-20) and in further view of Glass (PG-PUB 2012/0090068). 
Regarding claim 23, Sisk teaches manufacturing customized, wearable 3D printed articles (Figure 3 and [0006]), including protective bra or shin guard [0035]. 
	Sisk teaches a method for fabricating equipment having a shell to be worn by a wearer, comprising: 
obtaining a body scan of at least a portion of the wearer’s body where the equipment is to be worn utilizing a 3D scanner or a camera to obtain image data [0027]-[0031], [0050];
receiving input regarding the equipment, the input comprising a size and location of equipment to be worn on wearer [0033]; 
preparing a wearer virtual image/model derived from the body scan at the location of equipment to be worn on wearer [0033]; and 
(f) 	additive manufacturing the object [0035].

Sisk does not teach (d) preparing a mesh model of a shell, the mesh model defined by a first side and a second side, the first and second sides having substantially identical surface topography defined by the wearer mesh model, wherein the second surface is a uniform lateral distance from the first surface; (e) checking the mesh model of the shell to identify defects and, in a production defect is present, removing the defect; and (f) additive manufacturing the shell based on the mesh model of the shell

	Abtew teaches a method for fabricating equipment having a shell to be worn by a wearer comprising:
a) obtaining a body scan of at least portion of the wearer's body where the equipment is to be worn (Page 12-13, 3.2.2. Digitalized female body modeling and Figure 4); 
b) receiving input regarding the size of the wearer and the location of the equipment to be worn on the wearer (Page 13, 3.2.3. 3D design process of adaptive bust and Figure 5);
c) preparing a wearer mesh model derived from the body scan at the location of equipment to be worn on wearer (Page 13, 3.2.3. 3D design process of adaptive bust and Figure 8-12);
d) preparing a model of the shell based on the wearer mesh model (Page 13, 3.2.3. 3D design process of adaptive bust and Figure 8-12 and 19);
e) checking the mesh model of the shell to identify production defects and, if a production defect is present, removing the defect  (Page 11, 3.2.1. Methodology framework of the approaches and Figure 8-12 and 19); 
 f) molding the shell based on the mesh model of the shell (Page 18-19, Further application of adaptive bust for women body armor).

Both Sisk and Abtew teach manufacturing customized protective armor. It would have been obvious to substitute the modeling process for preparing the protective armor of Abtew with the modeling process for preparing the protective armor of Sisk, a functionally equivalent modeling process for preparing a protective armor. Therefore, one of ordinary skill in the art would have been motivated to incorporate the modeling steps (b)-(e) of Abtew. 

Glass teaches manufacturing customized shin guards (Abstract) comprising multiple layers, including a top shell, center layer, inner layer and edging piece (Figure 2 and [0027]-[0029], [0032]). Glass teaches shell has two substantially identical sides with a uniform thickness (i.e., wherein the second surface is a uniform lateral distance from the first surface) (Figure 2). 

Both Sisk and Glass teach manufacturing customized shin guards. It would have been obvious to one of ordinary skill in the art to substitute the shin guard of Sisk with the shin guard of Glass, a functionally equivalent customized shin guard. Therefore, one of ordinary skill in the art would have been motivated to manufacture the shell to have identical surface topography for the first and second sides, wherein the second surface is a uniform lateral distance from the first surface. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 8, Sisk in view of Abtew, Mechanicaleng Blog, and Glass the process as applied to claim 21.
Sisk in view of Abtew, Mechanicaleng Blog, and Glass does not explicitly teach adhesively attaching the liner to the shell in a vacuum environment.
Penn teaches a process of producing an orthopedic protective helmet, wherein a foam liner is heat drawn into the exterior plastic shell to provide a non-toxic structure that can be heat drawn with a vacuum forming capability (Col 6, Ln 24-32). 
The modification to substitute the mechanism of bonding the liner to the shell of Sisk in view of Abtew, Mechanicaleng Blog, and Glass with with the laminating process utilizing vacuum forming of Penn would not have been obvious to one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANA C PAGE/           Examiner, Art Unit 1745